UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 02-4016
DOUGLAS EMANUEL FOREMAN,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the Eastern District of Virginia, at Norfolk.
               Henry C. Morgan, Jr., District Judge.
                            (CR-01-90)

                        Submitted: July 23, 2002

                      Decided: September 24, 2002

   Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

I. Lionel Hancock, III, BOHANNON, BOHANNON & HANCOCK,
P.C., Norfolk, Virginia, for Appellant. Paul J. McNulty, United States
Attorney, James Ashford Metcalfe, Assistant United States Attorney,
Norfolk, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. FOREMAN
                               OPINION

PER CURIAM:

   Douglas Emanuel Foreman appeals his convictions on three counts
of firearm and drug offenses, one count of possession of a firearm in
furtherance of a drug trafficking crime in violation of 21 U.S.C.A.
§ 924(c)(1) (West 2000), one count of witness tampering in violation
of 18 U.S.C. § 1512(b)(1) (1994), and one count of assault and battery
in retaliation against a witness in violation of 18 U.S.C. § 1513(b)(2)
(1994). He raises three claims on appeal. First, he argues that the evi-
dence adduced at trial was insufficient as a matter of law to prove that
he possessed a firearm in furtherance of a drug trafficking crime. Sec-
ond, he claims the district court erred in overruling his objection to
the discharge of the first alternate juror. Finally, he challenges the dis-
trict court’s decision to reject his motion to overrule the verdict on all
six counts as contrary to the law and evidence introduced at trial.

   We have considered Foreman’s claims and reject them as meritless.
Sufficient evidence existed to support the jury’s finding that Foreman
possessed firearms in furtherance of drug trafficking crimes. See
United States v. Lomax, 293 F.3d 701, 705 (4th Cir. 2002). Moreover,
the district court did not abuse its discretion in choosing the second
alternate juror to serve on the jury rather than the first. In addition,
Foreman fails to establish any prejudice resulting from the court’s
action. See United States v. Nelson, 102 F.3d 1344, 1349 (4th Cir.
1996). Finally, sufficient evidence existed for the jury to find Fore-
man guilty on all six counts. The jury chose to credit the Govern-
ment’s witnesses over Foreman’s witnesses. The district court had no
reason to doubt the sufficiency or weight of the evidence and properly
denied Foreman’s motion to overturn the verdict.

   Accordingly, we affirm Foreman’s convictions on all counts. We
dispense with oral argument, because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                             AFFIRMED